Citation Nr: 0019948	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-16 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether a May 1959 rating decision denying service connection 
for psychiatric disability involved clear and unmistakable 
error (C&UE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
November 1950, and from January 1951 to September 1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  A hearing was held, in Washington, D.C.,  
before the undersigned Member of the Board in April 2000.


FINDING OF FACT

No allegation of error, relative to whether a May 1959 rating 
decision denying service connection for psychiatric 
disability involved C&UE, comprises a legally cognizable 
claim of C&UE.


CONCLUSION OF LAW

A May 1959 rating decision denying service connection for 
psychiatric disability did not involve C&UE.  VA Regulation 
1008 (effective January 1, 1959, to May 28, 1959); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision entered on May 1, 1959, the RO denied 
service connection for paranoid type schizophrenic reaction.  
Following pertinent notification of such denial in June 1959 
to the veteran's then appointed guardian, an application for 
review on appeal was not received within the subsequent year 
and, therefore, such rating determination became final.  A 
final decision is accepted as correct in the absence of C&UE.  
See VA Regulation 1008.  However, the veteran has asserted 
that the May 1959 rating denial of service connection for 
psychiatric disability involved C&UE, and this is a matter 
for appellate determination.

The RO's May 1959 rating denial of service connection for 
psychiatric disability was predicated on the rationale that 
if in fact the veteran then had a psychosis which was "a 
maturation" of an earlier condition, it was "a maturation of 
a" condition which preexisted "service and was not aggravated 
thereby."  

The record, in brief, reflects that, when the veteran was 
examined for service entrance purposes in October 1949 (for 
purposes of joining a state National Guard) and August 1950, 
he was, on each occasion, free of any ascertained psychiatric 
disability.  Thereafter, in July 1952, apparently in 
interruption of the veteran's confinement for punitive 
purposes in response to infractions including going on an 
unauthorized absence, he was admitted to a service medical 
facility owing to factors including "inappropriate smiling".  
When evaluated subsequent to admission, the veteran indicated 
that he had been smiling that way "all [his] life" and he 
additionally related a past history that "revealed life-long 
emotional instability and poor...social adjustments."  "No 
psychotic behavior was observed" while the veteran was 
hospitalized.  The initial diagnosis was preexisting schizoid 
personality, changed (in August 1952) to preexisting 
emotional instability reaction.  In September 1952, a Medical 
Board, owing to a diagnosis of emotional instability reaction 
which preexisted service and was not aggravated therein, 
recommended the veteran's discharge from service.  The 
veteran was discharged from service on September 30, 1952.

Subsequent to service, in November 1958, the veteran was 
judicially committed to a state facility on transfer from a 
prison to which he had been confined owing to criminal 
conduct.  The lone reference to service was notation of the 
veteran's having been discharged therefrom "in 1952 for 
psychiatric reasons."  The diagnosis (in November 1958) 
implicated paranoid schizophrenia.  

In a March 1959 memorandum, a VA physician indicated that, 
based upon his review of the file, he fully concurred with 
the diagnosis of 'Emotional Instability Reaction' made in 
service in 1952.  He further indicated that such diagnosis 
was a personality disorder and that the "[a]vailable history" 
indicated that such disorder had "been manifested over many 
years and long before" the veteran entered service.  After 
positing that such "a personality trait disturbance" could on 
occasion, "under stress, regress to a lower level of 
personality organization without the development of a 
psychosis", the physician opined that the same had in fact 
transpired relative to the veteran in service.  The physician 
further observed that "[a]pparently" in the midst of the 
veteran's post service imprisonment, "he again regressed but 
this time into a psychosis", and that the veteran's inservice 
"emotional instability reaction was a direct forerunner of 
the psychosis", i.e., the psychosis was "a maturation of the" 
inservice condition.

Reports pertaining to several field examinations performed by 
VA in April 1959, which included interviews with individuals 
including the veteran's mother and several of the veteran's 
former teachers, were also of record in May 1959.  One of the 
veteran's former teachers indicated that, while he was in 
middle school, the veteran was 'certainly mal-adjusted in 
some way'.

In alleging C&UE in the May 1959 rating denial of service 
connection for psychiatric disability, the veteran asserts, 
as his primary allegation of error, that the RO committed 
C&UE in determining that he had a preexisting psychiatric 
condition inasmuch as there was no evidence in substantiation 
of the same.  In the absence of such substantiating evidence, 
he avers that his claim for service connection for 
psychiatric disability, based on the above-cited March 1959 
memorandum from the VA physician, should have been favorably 
resolved on a direct basis.  With respect to such allegation 
of error, the Board observes that the pertinent law in effect 
at the time of the May 1959 adjudication was codified in VA 
Regulation 1063 (effective from June 1947 through February 
23, 1961).  In accordance with subpart (A) of such 
regulation, a person was deemed to have entered service free 
of all conditions except those "noted" at the time of service 
entrance examination "or where clear and unmistakable 
evidence" was demonstrative of the pre-service condition.  
Under subpart (D) of VA Regulation 1063, '[c]lear and 
unmistakable' evidence is defined as that which "makes it 
obvious or manifest" that the condition at issue existed 
prior to one's entrance into service.  

As noted above, the veteran asserts, as his primary 
allegation of error, that the RO committed C&UE in 
determining that he had a preexisting psychiatric condition 
inasmuch as there was no evidence in substantiation of the 
same (and that his related claim for service connection for 
psychiatric disability, on the basis of the above-cited March 
1959 memorandum from the VA physician, should have been 
favorably resolved on a direct basis).  On consideration of 
the foregoing allegation of error, the Board would stress the 
salient consideration that inherent in such assertion is an 
objection that the RO, in the process of determining that the 
veteran had a preexisting psychiatric condition, improperly 
weighed or evaluated the evidence.  Such an objection, it 
must be respectfully observed, does not rise to the level of 
C&UE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  In 
any event, militating persuasively against any notion that 
the RO was without any evidence to conclude (pursuant to the 
then-applicable related provisions of VA Regulation 1063 set 
forth above) that the veteran had a preexisting psychiatric 
condition, the Board would point out that, in addition to the 
above-cited service medical evidence inclusive of the Medical 
Board report, the VA physician who submitted the March 1959 
memorandum was himself of the view that the psychiatric 
disablement assessed of the veteran in service had had its 
onset 'many years' prior to his entrance into service.  It 
also bears emphasis that, while the veteran's representative 
in a January 1998 item (which initiated the veteran's present 
claim) objects that the RO in May 1959 considered field 
examination-procured evidence based on interviews with lay 
individuals (none of whom, the Board concedes, was competent, 
as a lay person, to provide an opinion which requires medical 
expertise, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992)) 
including a teacher who felt the veteran had, while still a 
middle school student, been 'mal-adjusted in some way', the 
VA physician (in March 1959) rendered his above-cited opinion 
the month preceding the acquisition of the field examination 
interviews. 

The veteran's lone remaining allegation of error, as advanced 
at his April 2000 hearing, is to the effect that if he in 
fact did have a personality disorder in service which did in 
truth preexist his entrance therein, the fact that he was 
discharged from service in consideration of such disorder 
essentially constitutes evidence of inservice aggravation per 
se, and that related service connection should, on such 
aggravation basis, have been granted.  However, even ignoring 
the salient consideration that a personality disorder is a 
developmental condition and is, as such, not a disability 
amenable to service connection, see Beno v. Principi, 3 Vet. 
App. 439, 441 (1992), the Board would point out that 
schizophrenia was the lone psychiatric disability with which 
the veteran was assessed at the time of the May 1959 rating 
denial.  Therefore, such psychosis (and no other condition, 
to include emotional instability reaction) was the sole 
condition for which the RO might have awarded service 
connection in May 1959 in any event.

In light of the reasoning advanced above relative to each 
allegation of error asserted by the veteran with respect to 
the May 1959 rating denial, and since the law rather than the 
evidence is dispositive of the resolution of the issue on 
appeal, the claim of whether the May 1959 rating decision, in 
denying service connection for psychiatric disability, 
involved C&UE, is without legal merit and is, accordingly, 
denied.  See Sabonis, supra.


ORDER

A May 1959 rating decision denying service connection for 
psychiatric disability did not involve clear and unmistakable 
error.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

